DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is response to the claims filed on December 30, 2020. Claims 1 – 17 are presented for examination. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 30, 2020 and September 23, 2021 are acknowledged and being considered by the examiner.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application CN201910256017.6 filed in China on March 29, 2019.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a receiving unit”, “a sending unit”, “a generating unit”, “a checking-in unit”, and “an executing unit” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations of “a generating unit” and “a checking-in unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. For computer implemented means plus function limitations a microprocessor or general purpose computer lends sufficient structure only to basic functions of a microprocessor. All other computer-implemented functions require disclosure of an algorithm. (MPEP 2181 II.B.) Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are directed to a method and systems for hotel resource management.  Therefore, these claims are being interpreted as falling into one of the statutory categories.
Representative claim 10 is an independent claim that recites limitations that are certain methods of organizing human activity for commercial interactions including agreements in the form of contracts, marketing or sales activates or behaviors, or business relations.  Claim 10 recites the following limitations,  
receive an order request of a customer for a hotel; 
push demand information in the order request to a professional, wherein the demand information is indicative of a demand of the customer; 
receive order-taking information which indicates that the professional has taken an order; 
generate transaction information according to the order request and the order-taking information, wherein the transaction information comprises a transaction amount, account information of the customer, account information of the professional, and account information of a hotelier; 
verify verification information of the customer when the customer checks in at the hotel, and allowing the customer to check in after successful verification; and 
upload the transaction information upon receiving check-out information of the customer, executes a predetermined smart contract to complete profit sharing, wherein the smart contract is indicative of a profit-sharing ratio between the professional and the hotelier.
The above limitations constitute an abstract idea of certain methods of organizing human activity for commercial interactions. 
The judicial exception is not integrated into a practical application.
a blockchain node server
memory configured to store computer programs, the computer programs comprising program instructions
a processor coupled with the memory and configured to invoke the program instructions
The judicial exception is not integrated into a practical application because the additional elements are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in step 2A with respect to integration of the abstract idea into a practical application, the claims as a whole amount to no more than mere instructions to apply the judicial exception using generic computer components. The same analysis applies here in step 2B and does not provide an inventive concept.  Simply implementing the abstract idea on generic computer components is not a practical application of the abstract idea and does not amount to significantly more than the judicial exception.  The claims are not patent eligible. 
Claims 11 - 17 are dependents of claim 10 and have been given the full two part analysis including analyzing the additional limitations both individually and in combination. The dependent claims, when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the dependent claims merely further narrow the abstract idea of the independent claims.  The dependent claims recite no additional elements that would integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.  Simply implementing the abstract idea 
Claim 1 is parallel to claim 10 but is formulated as a method which comprises only the steps which are included as instructions on the memory configured to store computer programs of claim 10.  This claim is nearly identical to claim 10, but lacks its links to a technological environment, and is therefore even more abstract than claim 10.  Accordingly, claim 1 is similarly ineligible. Claim 9 is also parallel to claim 10 but is formulated as an apparatus with a similar technological environment.  Accordingly, claim 9 is similarly ineligible.  
Claims 11 – 17 are parallel in nature to claims 2 – 8, with the above-noted exception of reciting a method rather than a memory configured to store computer programs.  Accordingly, claims 11 – 17 are rejected as being directed towards ineligible subject matter based upon the same analysis as above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 9 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100004959 A1 to Weingrad (hereafter Weingrad) in view of US 20190156440 A1 to Wang et al (hereafter Wang).  

Claim 1.   Weingrad teaches the following limitations, 
A method for hotel management based on blockchain technology, applicable to a blockchain node server and comprising: 
receiving an order request of a customer for a hotel; ([0037] “FIG. 3 is an illustration of a reservation request page 160 that may be used with system 100. Specifically, first users 104 may use reservation request page to request a service from second users 106. […] service reservation details 172 may include, but not limited to, an arrival date, a departure date, the number of adults, the number of children and a comment box.”)
pushing demand information in the order request to a professional, wherein the demand information is indicative of a demand of the customer; ([0038] “FIG. 4 is an illustration of a client reservation request page 176 that second users 106 may receive from web portal 102. Specifically, second users 106 may use client reservation request page 176 to confirm or deny the first user's 104 reservation request.”; [0051] “Service provider reservation center 304 facilitates tracking all the reservations submitted to second users 106 by first users 104 via web portal 102.”; The examiner notes the term professional 
receiving order-taking information which indicates that the professional has taken an order; ([0057] “Moreover, once the hotel has accessed client reservation request page 176, web portal 102 generates and sends an email (not shown) to the guest indicating that their reservation request has been received by the hotel.”)
generating transaction information according to the order request and the order-taking information, ([0060] In the non-limiting hotel example, payment page 194 enables the guest to confirm their reservation and remit payment for the reservation. […] Once the guest has entered their payment information, the guest may click confirm reservation button 198, which facilitates submitting the confirmation and payment information to web portal 102.)  wherein the transaction information comprises a transaction amount (FIG. 5 [0039] “reservation summary box 190 may include a breakdown of the cost associated with the service offer”, account information of the customer (FIG. 6 [0040] client information box 164), account information of the professional [0050] “second users 106 may register with web portal 102 to obtain a user name and password.”; and [0052] “second users 106 may enter and/or update their profile.”), and account information of a hotelier (FIG. 6 [0042] payment page 194 may include service provider name 162);
verifying verification information of the customer when the customer checks in at the hotel, and allowing the customer to check in after successful verification; and ([0061] “Once the guest clicks button 192, the guest is directed to a hotel reservation confirmation webpage (not shown) that confirms that the reservation has been booked and paid for. In one embodiment, the hotel reservation confirmation webpage may be used as a receipt of payment and for hotel check-in.”)

Regarding the following limitations,
uploading the transaction information to a blockchain upon receiving check-out information of the customer, such that the blockchain executes a predetermined smart contract to complete profit sharing, wherein the smart contract is indicative of a profit-sharing ratio between the professional and the hotelier.  
Weingrad teaches a profit-sharing ratio between the professional and the hotelier.  See [0060] “Once the guest has entered their payment information, the guest may click confirm reservation button 198, which facilitates submitting the confirmation and payment information to web portal 102. In one embodiment, web portal 102 may deduct a commission from the payment sent to the hotel. In such an embodiment, the commission may be a percentage of the payment.”)
Weingrad does not teach the limitations of, 
uploading the transaction information to a blockchain upon receiving check-out information of the customer, such that the blockchain executes a predetermined smart contract to complete profit sharing.
However, teaches Wang teaches the technique of using blockchain and smart contracts for tracking hotel reservation events, including check-out events. See at least [0042], “The blockchain-based room inventory managing system […] room reservation/checkout requests occur when a client directly reserves a room in the hotel or when a checked-in client of the hotel decides to checkout. Also, the intermediate server system 250 utilizes the Ethereum-based smart contracts”
The teachings of Wang are applicable to Weingrad as they both share characteristics and capabilities, namely, they are directed to hotel reservation management.  It would have been obvious to one ordinary in the skill of the art, before the effective filing date of the invention, to combine the teachings of Wang of using blockchain and smart contracts for hotel inventory management with the teachings of Weingrad with the motivation that a blockchain based system “provides a cost-effective solution to hotels in saving communication and maintenance 

Claim 2. Weingrad, in view of Wang, teaches the method of claim 1. Weingrad further teaches,
wherein verifying the verification information of the customer when the customer checks in at the hotel, and allowing the customer to check in after successful verification comprises: 
receiving identity verification information of the customer and the transaction information; ([0061] “Once the guest clicks button 192, the guest is directed to a hotel reservation confirmation webpage (not shown) that confirms that the reservation has been booked and paid for. In one embodiment, the hotel reservation confirmation webpage may be used as a receipt of payment and for hotel check-in.”)
performing check-in verification according to the identity verification information and the transaction information; and ([0061] “…reservation confirmation webpage may be used as a receipt of payment and for hotel check-in.”)
Regarding the following limitation, 
generating check-in information according to the identity verification information and the transaction information after successful verification, and uploading the check-in information to the blockchain.
Weingrad teaches check-in verification using identity verification information and the transaction information, but does not explicitly teach generating check-in information, and uploading the check-in information to the blockchain. However, teaches Wang teaches the 

Claims 9, 10, 11
	Claims 9 and 10 are independent claims directed to systems.  Claims 9 and 10 recite limitations that are parallel in nature as those addressed above for claim 1, which are directed toward a method. Claim 11 is dependent upon claim 10 and recites limitations that are parallel in nature to claim 2.  Claims 9 and 10, and claim 11 are therefore rejected for the same reasons as set forth above for claim 1 and claim 2, respectively.  

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100004959 A1 to Weingrad in view of US 20190156440 A1 to Wang, and further in view of US 20110313883 A1 to Angelini et al (hereafter Angelini). 

Claim 3. Weingrad, in view of Wang, teaches the method of claim 1.  Weingrad further teaches, 
wherein the transaction information further comprises a room type selected by the customer ([0054] “…the guest may enter the type of room”), 
Weingrad does not teach the following limitations, 
and the smart contract is indicative of a profit-sharing ratio between the professional and the hotelier corresponding to the room type selected by the customer; 
uploading the transaction information to the blockchain upon receiving the check-out information of the customer, such that the blockchain executes the predetermined smart contract to complete profit sharing comprises: 
uploading the transaction information to the blockchain upon receiving the check-out information of the customer, such that the blockchain executes the predetermined smart contract to obtain the profit-sharing ratio corresponding to the room type in the transaction information and complete profit sharing according to the profit-sharing ratio corresponding to the room type.
Regarding the limitation of and the smart contract is indicative of a profit-sharing ratio between the professional and the hotelier corresponding to the room type selected by the customer; 
Weingrad teaches, a profit-sharing ratio between the professional and the hotelier, as shown above in claim 1.  Weingrad further teaches that the customer may select a type of room, see [0054], and accept the reservation offer provided by the professional, which suggests that the profit sharing ratio is based upon the corresponding type of room.   However, Angelini teaches the technique of a profit sharing ratio based upon a corresponding type of travel service.  See [0041] “FIG. 5 shows an example of a trip from Paris to New York. Three airlines (Air France #1, British Airways #2, United Airlines #3) propose different trip prices of, respectively, 1300, 1350, and 1250. The incentive calculation determines the incentive scheme for each airline (500, 502 and 504).  […] For each a different airline is the most appropriate in terms of incentive benefit to the travel agent”.  As shown in FIG. 5, incentive schemes are assigned to the different types of travel services 500, 502, and 504, where the travel agent (i.e. professional) receives a different share based on the service type.  
The teachings of Angelini are applicable to Weingrad as they both share characteristics and capabilities, namely, they are directed to travel related bookings and professional service incentives.  It would have been obvious to one ordinary in the skill of the art, before the effective filing date of the invention, to combine the technique of Angelini with the teachings of Weingrad 
Regarding the following limitations, 
uploading the transaction information to the blockchain upon receiving the check-out information of the customer, such that the blockchain executes the predetermined smart contract to complete profit sharing comprises: 
uploading the transaction information to the blockchain upon receiving the check-out information of the customer, such that the blockchain executes the predetermined smart contract to obtain the profit-sharing ratio corresponding to the room type in the transaction information and complete profit sharing according to the profit-sharing ratio corresponding to the room type.
As shown above in claim 1, Wang teaches the technique of using blockchain and smart contracts for tracking hotel reservation events, including check-out events. See at least [0042].  Wang further teaches, [0059] “In addition, the block generation module 406, in response to the successful transaction, generates a new block that incorporates a corresponding block header, contents of the successful transaction, at least one smart contract, and contents of a directly-preceding generated block.”  The reason to combine the technique of Wang with the teachings of Weingrad/Angelini would persist from claim 1. 

Claim 12 
	Claim 12 is directed to a system.  Claim 12 recites limitations that are parallel in nature to claim 3.  Claim 12 is therefore rejected for the same reasons as set forth above for claim 3.

Claims 4 and 13 rejected under 35 U.S.C. 103 as being unpatentable over US 20100004959 A1 to Weingrad in view of US 20190156440 A1 to Wang, and further in view of US 20140108113 A1 to O’Connor et al (hereafter O’Conner). 
Claim 4. Weingrad, in view of Wang, teaches the method of claim 1.  Weingrad does not teach the following limitations,
wherein the check-out information further comprises a service score, and the smart contract is indicative of the profit-sharing ratio between the professional and the hotelier and an adjustment rule for adjusting the profit-sharing ratio according to the service score; 
uploading the transaction information to the blockchain upon receiving the check-out information of the customer, such that the blockchain executes the predetermined smart contract to complete profit sharing comprises: 
uploading the check-out information of the customer and the transaction information to the blockchain upon receiving the check-out information, such that the blockchain executes the predetermined smart contract to adjust the profit-sharing ratio according to the service score in the check-out information and complete profit sharing according to the adjusted profit-sharing ratio.
Weingrad teaches, a profit-sharing ratio between the professional and the hotelier, as shown above in claim 1.  Weingrad does not teach a service score, and an adjustment rule for adjusting the profit-sharing ratio according to the service score; 
However, O’Connor teaches the technique of a service score, and an adjustment rule for adjusting the profit-sharing ratio according to the service score;  ([0037] “At the end of each transaction, a prompt may be displayed on the customer monitor 100 requesting the customer rate the experience. According to one embodiment of the invention, the customer is provided three options, negative, neutral, or positive. Optionally, a scale, for example, from 1 to 5 or from 1 to 10 may be presented to the customer.  […] The customer feedback may be stored and 
The teachings of O’Connor are applicable to Weingrad as they both share characteristics and capabilities, namely, they are directed to techniques of providing sales commissions.  It would have been obvious to one ordinary in the skill of the art, before the effective filing date of the invention, to combine the technique of O’Connor with the teachings of Weingrad with the motivation that “the commission awarded to the employee may be reduced by poor performance.” (O’Connor [0011])
Regarding the following limitations, 
uploading the transaction information to the blockchain upon receiving the check-out information of the customer, such that the blockchain executes the predetermined smart contract to complete profit sharing comprises: 
uploading the check-out information of the customer and the transaction information to the blockchain upon receiving the check-out information, such that the blockchain executes the predetermined smart contract to adjust the profit-sharing ratio according to the service score in the check-out information and complete profit sharing according to the adjusted profit-sharing ratio.
As shown above in claim 1, Wang teaches the technique of using blockchain and smart contracts for tracking hotel reservation events, including check-out events. See at least [0042].  Wang further teaches, [0059] “In addition, the block generation module 406, in response to the successful transaction, generates a new block that incorporates a corresponding block header, contents of the successful transaction, at least one smart contract, and contents of a directly-preceding generated block.”  The reason to combine the technique of Wang with the teachings of Weingrad/O’Connor would persist from claim 1. 

Claim 13 
.

Claims 5 and 14 rejected under 35 U.S.C. 103 as being unpatentable over US 20100004959 A1 to Weingrad in view of US 20190156440 A1 to Wang, and further in view of US 20170091722 A1 to Miyamoto et al (hereafter Miyamoto). 

Claim 5. Weingrad, in view of Wang, teaches the method of claim 1.  Regarding the following limitations, 
further comprising: 
before receiving the order request of the customer for the hotel, receiving registration information of the hotelier, registration information of the professional, and registration information of the customer , wherein the registration information comprises a transaction account and at least one identity label; 
verifying the registration information of the hotelier, the registration information of the professional, and the registration information of the customer, 
and after successful verification, creating the account information of the hotelier, the account information of the professional, and the account information of the customer according to the registration information of the hotelier, the registration information of the professional, and the registration information of the customer; and 
uploading to the blockchain the registration information of the hotelier, the registration information of the professional, the registration information of the customer, the account information of the customer, the account information of the professional, and the account information of the hotelier.
Weingrad teaches before receiving the order request of the customer for the hotel, receiving registration information of the professional ([0050] “second users 106 may register with web , and registration information of the customer ([0047] “first users 104 may register with web portal 102 to obtain a user name and password”).  Weingrad further teaches the customer registration information comprises a transaction account ([0049] “Moreover, center 272 may also include a credit card tab 288 that facilitates navigating first users 104 to a payment page (not shown). In the exemplary embodiment, the payment page may include credit card information to enable first users 104 to pay second users 106 for a reservation.”).
Weingrad doesn’t explicitly teach receiving registration information of the hotelier, registration information of the professional, wherein the registration information comprises a transaction account and at least one identity label;  However, Miyamoto teaches ([0011] “A payment provider may offer account services to various entities, which may include personal users (i.e. customers) and groups of users (e.g., companies), as well as merchants (i.e. hotelier) and service providers (e.g., partner service providers) (i.e. professionals). The accounts with the payment provider may correspond to payment accounts.”)
Miyamoto further teaches, 
 verifying the registration information of the hotelier, the registration information of the professional, and the registration information of the customer, ([0011] “In order to establish a payment account, the payment provider may require information from the user/entity, including personal, merchant, financial, and/or authentication information.”)
and after successful verification, creating the account information of the hotelier, the account information of the professional, and the account information of the customer according to the registration information of the hotelier, the registration information of the professional, and the registration information of the customer; and (See [0011] as shown above.  See also [0045] Payment provider server 140 may be maintained, for example, by an online payment service provider, which may provide payment services and/or processing for financial transactions on behalf of users. In this regard, payment provider 
The teachings of Miyamoto are applicable to Weingrad as they both share characteristics and capabilities, namely, they are directed to techniques of providing payment between multiple entities based on a transaction.  It would have been obvious to one ordinary in the skill of the art, before the effective filing date of the invention, to combine the technique of Miyamoto to the teachings of Weingrad with the motivation the payment to multiple entities during one transaction may be infeasible or difficult to properly handle. (Miyamoto [0003]). 
Regarding the following limitation, 
uploading to the blockchain the registration information of the hotelier, the registration information of the professional, the registration information of the customer, the account information of the customer, the account information of the professional, and the account information of the hotelier.
As shown above in claim 1, Wang teaches the technique of using blockchain and smart contracts for tracking hotel reservation events. See at least [0042] and [0059].  The reason to combine the technique of Wang with the teachings of Weingrad/Miyamoto would persist from claim 1. 

Claim 14 
	Claim 14 is directed to a system.  Claim 14 recites limitations that are parallel in nature to claim 5.  Claim 14 is therefore rejected for the same reasons as set forth above for claim 5.

Claims 6 – 7 and 15 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100004959 A1 to Weingrad in view of US 20190156440 A1 to Wang, further in view of US 20170091722 A1 to Miyamoto, and further in view of US 20110307392 A1 to Jenson (hereafter Jenson). 

Claim 6. Weingrad, in view of Wang, and further in view of Miyamoto, teaches the method of claim 5.  Weingrad does not teach the following limitations, however, Jenson teaches
wherein upon receiving the registration information of the hotelier, the method further comprises: before verifying the registration information of the hotelier, pushing an instruction for business qualification certification to the hotelier; ([0047] FIG. 4--Service Provider (i.e. hotelier) Sign Up Process--The figure describes the process to validate that member service providers are service providers, eligible to sign up, willing to follow membership rules and provide valid information for their membership record.)
receiving business qualification certification information of the hotelier, wherein the business qualification certification information indicates that the hotelier is qualified; and adding the business qualification certification information to the registration information of the hotelier. (See FIG. 4 and [0087] – [0097] describing the sign up process for a service provider (i.e. hotelier) requiring information that the service provider is “in the business of providing services to patrons that are regularly referred to them by concierges” and “must provide key information about them”.) 
It would have been obvious to one ordinary in the skill of the art, before the effective filing date of the invention, to combine the teachings of Jenson with the teachings of Weingrad with the motivation that it enables “member concierges and member service providers to provide better services to their guests and better understand the relationship between members. The members will have an incentive to work more effectively with those that refer and provide services to their guests.” (Jenson [0001])

Claim 7. Weingrad, in view of Wang, and further in view of Miyamoto, teaches the method of claim 5. Weingrad does not teach the following limitations, however, Jenson teaches
wherein upon receiving the registration information of the professional, the method further comprises: before verifying the registration information of the professional, pushing an instruction for service qualification certification to the professional; ([0046] FIG. 3—Concierge (i.e. professional) Sign-up Process--This figure describes the process to validate member concierges are truly concierges, eligible to sign up, willing to follow the membership rules and provide valid information for their membership record.)
receiving service qualification certification information of the professional, wherein the service qualification certification information indicates that the professional is qualified; and adding the service qualification certification information to the registration information of the professional. (See FIG. 3 and [0076] – [0086] describing the sign up process for a concierge (i.e. professional) requiring information that the concierge “must indicate that they work as a concierge and provide information about the hotel or other establishment that sponsors their concierge services.” and “must provide key information about themselves including taxpayer identification numbers”.) 
The reason to combine the teachings of Jenson with the teachings of Weingrad would persist from claim 6. 

Claims 15 and 16
	Claims 15 and 16 are directed to a system.  Claims 15 and 16 recite limitations that are parallel in nature to claims 6 and 7.  Claims 15 and 16 are therefore rejected for the same reasons as set forth above for claims 6 and 7.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100004959 A1 to Weingrad in view of US 20190156440 A1 to Wang, further in view of US 20170091722 A1 to Miyamoto, and further in view of US 20030061145 A1 to Norrid (hereafter Norrid). 

Claim 8. The method of claim 5, 
wherein upon receiving the registration information of the customer, the method further comprises: before verifying the registration information of the customer, pushing to the customer an instruction for setting preferences; ([0073] “The booking party is then preferably provided an opportunity to create a new guest profile at a hotel of his or her choice, such as providing a button or link on a web page.”)  
receiving preference information of the customer, wherein the preference information is indicative of customer preferences; and adding the preference information to the registration information of the customer.  ( [0074] “…the guest may complete the profile by entering the requested information such as name, address, telephone number, credit card details, and amenity preferences. If the information is correct and passes error checking such as credit card validation and logical completion of all required fields, the new guest profile is stored 35 in the hotel's PMS system.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include pushing to the customer instruction to set preferences and adding the preferences to the registration information of the customer as taught by Norrid in the system of Weingrad, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further, one of ordinary skill in the art would have recognized that applying the known technique of Jenson to Weingrad would have yielded predictable 

Claim 17 
	Claim 17 is directed to a system.  Claim 17 recites limitations that are parallel in nature to claim 8.  Claim 17 is therefore rejected for the same reasons as set forth above for claim 8.
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER P BROCKMAN whose telephone number is (571)270-3404. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/CARTER P BROCKMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628